Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 1 March 1809
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Feby. March 1st. 1808 1809

Mr Gurney having called on me yesterday, to give notice that he should quit your house next quarter day, and that he wished to settle with you as soon as possible, I have thought it best to write you my beloved friend,  he having expressed a desire to leave it immediately, which I did not think you would approved; he mention’d not having it in his power to pay you at present, but will give you a the best security in his power which he hoped would prove satisfactory—
I have nothing to tell you whatever the Town still rings with your appointment some say to the be Secretary of State others to Europe it is so much credited here that your young men have talked of looking out for other Gentlemen to study with I ventured to tell Mr Loud that I thought they should take no steps in the business untill they heard from you having no doubt you wou’d give them sufficient notice if there was any truth in the report which I myself very much doubted and saw no reason whatever to believe. I am so teazed with questions which I find it impossible to satisfactorily answer that I feel very much puzzled
General Dearborn arrived here yesterday—William Gray has bought the Governor’s house and is coming to live in Boston they have a story here of his being Raving mad and obliged to wear a straight Waistcoat I imagine because he would not write with the popular party as he was in perfect health three days ago—
We have had several visitors here the last week Mr S Wells, Mr John Grey, Mr Shaw, Mrs Otis and Mrs. W. Foster, who is a pretty lively french Woman not at all fitted for Boston.
I presume we shall see you soon. Mr Shaw told me he thought you would only be there long enough to recieve this letter I shall however venture to write one more—
Adieu, my beloved, and best friend, remember me affectionately to all, the Children are at length perfectly well and Kitty is well, and as much admired al once more farewell Heaven grant you ly return to your home and affectionate
L. C. Adams